March 24, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
In the Abstract, Applicant uses the word “invention” which is improper language for the Abstract.  Correction is required.
Specification

The disclosure is objected to because of the following informalities: On page 1 of the specification, in paragraph [0001], applicant needs to insert - - now U.S. Patent No. 10,653,249 B2 - - after “This application is a continuation of U.S. Application Serial No. 16/129,934, filed September 13, 2018,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 1-2 and 4-5, the language “is realized as” and “realized as” is unclear and confusing language.  On lines 8-9, “the rear swing arm” lacks antecedent basis.
In claim 3, line 2 the language “is realized as” is unclear and confusing language.  
In claim 4, line 2, the language “realized as” is unclear and confusing language.  

In claim 6, lines 1-2 and 5, “the first leaf” (2 instances) lacks antecedent basis.  See explanation above.
In claim 7, lines 1-2 and 4-5, “the first leaf” (2 instances) lacks antecedent basis.  See explanation above.  On lines 2, 4, and 7, “the first support” (3 instances) lacks antecedent basis.  In claim 1, Applicant defines “a support” but does not define it as a “first support”.  Since Applicant later defines “a second support” in claim 7, Applicant should amend Claim 1 to define - - a first support - -.
In claim 8, lines 1-2, “the first leaf” lacks antecedent basis.  See explanation above.  On line 2, “the first adjustment device” lacks antecedent basis.  In claim 1, Applicant defines “an adjustment device” but does not define it as a “first adjustment device”.  Since Applicant later defines “a second adjustment device” in claim 8, Applicant should amend Claim 1 to define - - a first adjustment device - -.
In claim 9, lines 9 and 12, Applicant uses the word “its”.  Applicant should avoid using such pronouns but instead should use the actual term or part that is being described to avoid any confusion that the word “its” might cause. On line 11, Applicant defines “a toothed rod” after defining “a toothed rod on line 8.  The “toothed rod” on line 11 appears to be a different “toothed rod” than the one defined on line 8.  Should Applicant amend claim 9 to define the “toothed rod” on line 11 as - - a second toothed rod - - to avoid any confusion with the “toothed rod” defined in line 8?  On line 13, “the toothed rod” should probably be changed to – the second toothed rod - -.

On line 13, line 5, to what is “the latter referring?  On line 7, Applicant hold not use the word “its” as explained above.
The aforementioned problems renders the claim vague and indefinite.  Clarification and/or correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,653,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in claims 1-3 and 5-13 is defined in claims 1-12 of U.S. Patent No. 10,653,249 B2. The only difference between claims 1-3 and 5-13 of the present invention and claims 1-12 of U.S. Patent No. 10,653,249 B2 is that the claims 1-3 and 5-13 of the present invention define that the chair simply includes a drive for moving the adjustment member whereas claims 1-12 of U.S. Patent No. 10,653,249 B2 defines that the drive is an electric drive.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldrich et al (U.S. Patent No. 7,922,248 B2).


    PNG
    media_image1.png
    386
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    377
    516
    media_image3.png
    Greyscale

As for Claim 1, Aldrich et al teach  chair including a subframe, a seat element, a back element, a spring mechanism and an adjustment device, wherein the spring mechanism includes . 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilkat et al (U.S. Patent No. 7,992,937 B2).

    PNG
    media_image4.png
    442
    622
    media_image4.png
    Greyscale


A for Claim 2, Pilkat et al teach that the track is a curved surface which is adapted in such a manner to a curved progression of the respectively associated leaf spring that a movement space, which is realized between the track and a bottom surface of the leaf spring, permits movement of the support, unobstructed by the leaf spring, between a normal position of the support and an end position of the support, insofar as the rear swing arm 17 is free of a load produced by a user leaning back against the back element, and wherein a distance that is measured in each case in the radial direction between the track and the associated leaf spring is constant in the entire movement space.

    PNG
    media_image5.png
    556
    448
    media_image5.png
    Greyscale

A for Claims 3-4, Pilkat et al teach the adjustment member is a shaft or linear guide mechanism and the chair includes a drive for moving the adjustment- 35 - member and wherein the transmission mechanism includes a rod assembly and/or a Bowden cable 213 and/or a gear unit, wherein the transmission mechanism is connected to the support and wherein the transmission mechanism is connected to the adjustment member; wherein the drive is a manual drive and includes a slider or a rotary knob.


because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.